Citation Nr: 0918467	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar disc herniation.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
February 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which increased 
the rating for lumbar disc herniation and possible loose 
fragment, previously rated as lower back strain, to 10 
percent; and established service connection for lumbar 
radiculopathy of the right and left lower extremities, each 
evaluated as 10 percent disabling.  These decisions were all 
made effective March 2, 2006.  Jurisdiction over the claims 
folder has been transferred to the Boston, Massachusetts RO.

In a June 2007 rating decision, the Veteran was awarded an 
increased rating of 20 percent for lumbar disc herniation, 
effective March 2, 2006.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law, and the 
Veteran has continued to argue for a higher rating for the 
lumbar spine disability.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for lumbar 
disc herniation remains before the Board.

In December 2007, the Veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in May 
2008 and March 2009 when the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to an increased rating for lumbar 
disc herniation on an extraschedular basis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar disc herniation is manifested by 
pain and limitation of motion that does not approximate 
flexion to 30 degrees or less; there is no ankylosis of the 
thoracolumbar spine.

2.  The Veteran has incomplete paralysis of the bilateral 
sciatic nerves manifested by loss of sensation, transient 
numbness, decreased ankle reflexes, and giveway weakness; but 
without atrophy or foot drop or complete loss of motion; the 
disabilities most nearly approximate moderately severe 
incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbar disc herniation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The schedular criteria for an initial disability rating 
of 40 percent for lumbar radiculopathy of the right lower 
extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.14, 4.124a, Diagnostic Code 8520.

3.  The schedular criteria for an initial disability rating 
in excess of 40 percent for lumbar radiculopathy of the left 
lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.124a, Diagnostic Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The appeal with regard to the ratings for lumbar 
radiculopathy of the lower extremities, arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Regarding the Veteran's claim for entitlement to an increased 
rating for lumbar disc herniation, in a letter issued in May 
2008, subsequent to the initial adjudication of the claim, 
the RO notified the Veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2008 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran received notice that complies with the 
requirements of Vazquez-Flores in the May 2008 VCAA 
notification letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
December 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While the 
Veteran noted in a March 2009 statement that the records of 
his private treatment contained in the claims folder were not 
complete, he also stated that the missing records dated back 
30 years.  As the Veteran's claims are for increased ratings, 
records of treatment from 30 years ago are not relevant to 
the current claims.  In addition, the Veteran testified at 
his December 2007 hearing that his private doctor had not 
treated his low back disability or radiculopathy.  Therefore, 
a remand is not required for the procurement of the 
identified additional private treatment records.

Additionally, the Veteran was provided proper VA examinations 
in April 2006 and October 2008.

The October 2008 examinations were provided in response to 
the Board's May 2008 remand.  The remand instructions 
included requirements that the examiner specify the extent of 
doctor prescribed bed rest, and provide opinions as to 
whether there was complete paralysis of any nerve or 
incomplete paralysis that was mild, moderate or severe.  The 
resulting examinations did not include these findings.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Stegall Court also acknowledged, however, that in some 
circumstances the failure to comply with remand instructions 
could constitute harmless error.  Id.

This decision is awarding 40 percent evaluations for 
radiculopathy of the lower extremities.  These evaluations 
are awarded as neurologic manifestations of the back 
disability.  When these manifestations are combined with the 
20 percent rating for the orthopedic manifestations of the 
disability, the rating is 70 percent.  38 C.F.R. § 4.25 
(2008).  The rating schedule provides that the back 
disability could, in the alternative be rated on the basis of 
doctor prescribed bedrest.  The maximum rating on that basis 
is 60 percent.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Disease (2008).  Because the Veteran is 
being awarded an evaluation that exceeds the maximum rating 
based on bedrest; he is not prejudiced by the examiner's 
failure to report the extent of such bedrest.

While the examiner did not specify the extent of incomplete 
paralysis or whether there was complete paralysis of a nerve, 
the examination did contain sufficient findings to determine 
that there was not complete paralysis and to determine the 
extent of incomplete paralysis.  The Veteran's radiculopathy 
is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  The Board is awarding 40 percent evaluations under 
that code on the basis of moderately severe incomplete 
paralysis.  The next higher rating requires severe incomplete 
paralysis with atrophy.  The examiner specifically found that 
the Veteran did not have atrophy.

In a March 2009 statement the Veteran reported treatment at 
the Pawtucket Medical Associates.  He indicated that he had 
ordered these records, but he has not submitted them to VA or 
submitted an authorization for VA to obtain them.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Back disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply:  

A 10 percent evaluation is warranted for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined 
range of motion of the entire 
thoracolumbar spine greater than 120 
degrees, but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or vertebral body fracture with loss of 
50 percent or more of the height.  

A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not 
greater than 60 degrees; the combined 
range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar 
spine is to 30 degrees or less or if 
there is favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the 
entire thoracolumbar spine.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. §§ 4.120, 4.124a (2008).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the Veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for a low back strain was granted in a 
June 1973 rating decision with an initial noncompensable 
rating assigned, effective February 24, 1973.  The September 
2006 rating decision re-characterized the disability as 
lumbar disc herniation.

The Veteran was provided a VA spine examination in April 
2006.  He stated that his low back pain interfered with his 
ability to carry out routine cleaning chores at his worksite 
apartment complex.  It had also become more difficult to 
bend, sit, stand, or walk for extended periods.  Even bending 
over to put on his clothes had become increasingly painful.  
He also described pain radiating from his back into both legs 
as far as the knees with numbness and tingling of both feet.  
He reported that his low back pain had become constant and 
was worsening every month.  

On physical examination, the Veteran was noted to have great 
difficulty removing his outer garments, but the spine was 
reasonably well-aligned with standing.  The Veteran was 
limited by 10 degrees from obtaining a fully upright posture.  
Range of motion testing showed flexion to 70 degrees with 
pain at the endpoint, lateral flexion to 30 degrees on the 
left and right, left rotation to 60 degrees, and right 
rotation to 40 degrees.  

Deep tendon reflexes could be obtained but only with 
reinforcement.  Satisfactory ankle reflex response was noted.  
The feet had normal sensation, vibration, and pinwheel 
testing. The diagnosis was L4 and L5 lumbar disc herniation 
with possible loose fragment behind the body with 
intermittent bilateral lumbar radiculopathy.

Outpatient treatment records from the Boston VA Medical 
Center (VAMC) include a February 2006 MRI showing left-sided 
disc herniation at the L4-5 level with a loose fragment.  In 
April 2006, the Veteran was seen for a follow-up and reported 
that his pain had not undergone any recent change.  

The Veteran experienced an exacerbation of his low back pain 
in November 2006 that resolved within three days.  He was 
noted to be careful at work when lifting or performing any 
activity that might aggravate his back.  No tenderness of the 
spine was noted on examination at the VAMC, and there was no 
weakness of the lower extremities.  His usual medications 
were continued. 

In October 2007, the Veteran was treated for another acute 
exacerbation of chronic low back pain caused by painting a 
ceiling.  The pain was more severe and persistent, and 
medication was prescribed.  The Veteran also complained of 
pain radiating to his left buttock and down his left leg.  

In December 2007, the Veteran provided testimony at a hearing 
at the Boston RO.  He testified that his back pain interfered 
with sleep and forced him to "get up and down all night."  
Pain also affected his job as a building superintendent, as 
prolonged sitting or standing was very painful.  He could 
only drive for an hour due to back disability, and had to 
relax his back by lying flat during flare-ups of pain.  The 
Veteran also testified that he experienced numbness in his 
legs with sitting, but did not have shooting pain.  

The Veteran's lumbar spine was evaluated during outpatient 
treatment at the VAMC in May 2008.  He complained that his 
pain was becoming progressively worse with left leg 
radiculopathy and tingling in the left foot.  He was able to 
move all his extremities normally, and did not complain of 
current left leg weakness or numbness.  He complained of pain 
during range of motion with pain on palpation.  

The record also contains June 2008 statements from the 
Veteran, a friend, and his employer describing the Veteran's 
decline in functioning due to low back pain, and the impact 
of his disability on his job.  The Veteran's employer noted 
that the Veteran was unable to keep up with his work due to 
chronic discomfort from his back and had lost time due to 
doctors' visits and sick days related to his back.  

In August 2008 the Veteran was afforded another lumbar MRI at 
the VAMC.  The study was incomplete as the Veteran could not 
tolerate the duration of the examination, but mild to 
moderate degenerative changes of the lower lumbar spine were 
observed.  

The Veteran was provided two VA examinations of his lumbar 
spine in October 2008.  During the first examination, he 
complained of daily back pain with radiation down the legs, 
more on the left than the right.  His symptoms were 
exacerbated with prolonged sitting or standing or lifting 
objects heavier than 30 or 40 pounds.  The Veteran worked as 
a maintenance supervisor at an apartment building which 
required him to perform manual labor, often straining his 
back.  He reported transient numbness in the legs when 
sitting for long intervals, but denied persistent numbness or 
weakness.  

Physical examination showed no obvious deformity, and a 
stooped posture of 10 degrees.  Tenderness was noted in the 
lower lumbar vertebral elements.  Flexion was limited by 30 
degrees at the waist with bilateral abduction and extension 
limited by 10 degrees all due to pain.  Neurological 
examination showed give-way weakness in the lower extremities 
involving hip flexors and testing of the quadriceps 
musculature.  There was confluent sensory decrement to 
pinprick and temperature distally in the lower extremities 
worse on the left and somewhat more prominent in the L5-S1 
distribution.  Vibration was also decreased bilaterally.  The 
diagnosis was chronic low back pain with L4-L5 and L3-L4 disc 
disease.  His symptoms reflected radiculopathy left more than 
right.  The examiner determined that the Veteran's symptoms 
had worsened over the last five years and now limited 
activities required for his employment.  

At the Veteran's second VA examination in October 2008 he 
reported that his back pain had been progressively worsening, 
causing more frequent flare-ups of discomfort requiring 
several days of bed rest.  He stated that his employer was 
dissatisfied with his performance because of his inability to 
fulfill job obligations due to his increasing low back 
symptoms.  He denied constant numbness or tingling in either 
foot.  

Upon examination, the Veteran had moderate difficulty 
removing and replacing his shoes and socks, and had no 
malalignment of the central skeletal axis.  He complained of 
tenderness in the midline of the lumbar region, but had no 
palpable paravertebral muscle spasm.  He was capable of 55 
degrees of forward flexion and 20 degrees of extension.  
Lateral flexion was to 20 degrees bilaterally, and rotation 
was to 40 degrees on the left and 35 degrees on the right.  
There was no significant change with repetitive use due to 
increasing pain or fatigue.  

The Veteran was noted to utter groans and verbal expressions 
of discomfort at the extreme end of range of motion testing 
that was thought to be somewhat excessive and unusual.  Deep 
tendon reflexes were full in the lower extremities.  The 
diagnoses were chronic low back pain with bilateral sciatica, 
multiple level degenerative disc disease, and habituation of 
opiate medication.  The examiner found a disproportionate 
element of subjective complaints compared to relatively 
insignificant abnormal objective findings.  

Nerve conduction and EMG studies in February and December 
2008 at the VAMC established mild right sural axonal sensory 
neuropathy.  


Lumbar Disc Herniation

The Veteran has been diagnosed with degenerative disc disease 
of the lumbar spine; however, the record does not show that 
he has experienced any incapacitating episodes requiring 
bedrest prescribed by a physician.  While the Veteran has 
reported that he treats exacerbations of his low back pain 
with bedrest, VAMC treatment records show that medication was 
prescribed by his physicians to treat flare-ups of back pain 
in November 2006 and October 2007 and contain no indications 
that he was prescribed bedrest.  

Moreover, as noted above, the Veteran is being awarded 
separate neurologic and orthopedic ratings that exceed the 
maximum rating that would be available for a rating based on 
doctor prescribed bedrest.

The Veteran's most limited lumbar range of motion was 
measured at the second October 2008 VA examination when he 
was capable of 55 degrees of forward flexion with a combined 
range of motion of 190 degrees.   The October 2008 VA 
examiner found that there was no significant change in range 
of motion on repetition from pain or fatigue and pain was 
only reported on the extremes of motion.  The examinations 
and treatment records do not document recent flare-ups.  
Therefore, even with consideration of functional factors, it 
is clear that the Veteran's forward flexion of the lumbar 
spine does not most nearly approximate 30 degrees or less 
throughout the claims period.  

The Veteran has contended that examination findings do not 
fully portray the extent of his limitation of motion because 
he used medications that enable him to move more fully than 
he otherwise could.  Evaluations are based on resulting 
disability, rather than on hypothetical speculation as to how 
severe the disability would be in the absence of treatment.  
See 38 C.F.R. § 4.1 (2008).

It is clear that throughout the claims period he has retained 
significant useful motion of his lumbar spine.  Ankylosis of 
the entire thoracolumbar spine has not been demonstrated, and 
an increased rating of 40 percent is not warranted at any 
during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Neurological Impairment

The lumbar radiculopathy of the right and left lower 
extremities are currently rated as 10 percent disabling for 
mild incomplete paralysis of the sciatic nerves in each 
extremity.  

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis. See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve. 
38 C.F.R. § 4.124 (2008).

The October 2008 examinations showed that the Veteran has 
radiculopathy manifested by loss of sensation, intermittent 
numbness, giveway weakness, diminished ankle reflexes, and an 
antalgic gait.  His impairment is characterized by organic 
changes in both lower extremities as shown by diagnostic 
testing and the findings on neurologic examinations.  Given 
these findings a rating in excess of moderate is warranted.  
Cf. 38 C.F.R. § 4.124.  The next higher rating above 
moderate, contemplated moderately severe disability.  Hence, 
a 40 percent rating is warranted for the radiculopathy in 
each lower extremity.

A rating in excess of 40 percent under DC 8520, requires 
severe incomplete paralysis with muscle atrophy.  The Veteran 
has never been found to have atrophy, and the October 2008 
examiner found that there was no atrophy at the calf level.  

The Board has resolved reasonable doubt in the Veteran's 
favor in awarding the separate 40 percent ratings, but finds 
that the disabilities do not approximate the criteria for an 
evaluation in excess of 40 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.  

Extraschedular Ratings

In exceptional cases, when rating a service-connected 
disability an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The record contains statements from the Veteran and his 
employer noting the functional impact of his low back 
condition on his job as a building superintendent and in his 
daily activities.  In fact, in a June 2008 statement, the 
Veteran's employer noted that the Veteran was unable to keep 
up with his work due to back pain and had lost time at work 
due to doctors' visits and sick days.  

These statements raise the question of whether the appeals 
should be referred for consideration of an extraschedular 
rating.  This decision awards a combined 70 percent rating 
for the back disability and its associated radiculopathy.  
The rating schedule is intended to compensate for the impact 
of the disabilities on work and contemplates significant time 
lost from work.  38 C.F.R. § 4.1.  

The Veteran's low back disability is manifested by pain and 
limitation of motion and the neurologic symptomatology 
discussed above.  These symptoms are specifically 
contemplated by the rating schedule.  Hence the rating 
schedule is adequate to evaluate the Veteran's disabilities, 
and referral for extraschedular consideration is not 
warranted. 



ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
disc herniation is denied.

Entitlement to an initial rating of 40 percent for lumbar 
radiculopathy of the right lower extremity is granted, 
effective March 2, 2006.

Entitlement to an initial rating in excess of 40 percent for 
lumbar radiculopathy of the left lower extremity is granted, 
effective March 2, 2006.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


